DETAILED ACTION
This Final action in response to application No. 16/634,510 originally filed 01/27/2020. The amendment presented on 01/28/2021 which provides claims 1, 4, 6 and 9 are currently amended, is hereby acknowledged. Claim 3 is cancelled. Currently Claims 1 - 2 and 4 - 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
1.    This is in response to applicant’s communication filed on 28 January 2021, wherein: claims 1 - 2 and 4 - 16 are currently pending. Claims 1, 4, 6 and 9 have been amended. Claim 3 has been canclled. 
Response to Arguments
2.    Applicant’s arguments filed on January 28, 2021 with respect to the rejections of claims 1 - 2 and 4 - 16 have been fully considered but are not persuasive. 
	Applicant argues that “Choi teaches the driver IC 15 of Choi is disposed on a flat portion of the flexible substrate 10 (FIGs. 2-4B),” however, Applicant amended claims 1 and 9 Application No. 16/634,510Attorney Docket No. 4459/2089PUS 1Response to Office Action dated 29 Oct 2020Page 7 of 8that “the driving chip is disposed on a bending portion of the flexible substrate.” 
Note: Choi teaches shifting the driving chip 15 on the different locations of the flexible substrate 10 as shown in figs. 2;3; 4A and 4B; therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date to shift the driving chip on a bending portion of the flexible substrate. Shifting the position of the  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Claim Rejections - 35 USC § 103  
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 - 2 and 4 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. “US 2016/0212839” in view of Park et al. “US 2014/0078692”.
Re-claim 1, Choi teaches a display panel, (par. [0035] and fig. 1; substrate 10, may be connected to a display unit of the substrate 10) comprising: 
an array substrate (fig.2; 10) comprising a display area (fig. 2; touch panel 18)and a non-display area (fig. 2; bending part B) surrounding the display area, (fig. 2; touch panel 18) wherein the display area comprises a plurality of active switches and a plurality of pixel units, (par. [0036] A pixel array may be formed on a display unit of the 
a flexible circuit board (fig. 2; 20 and 30) configured to drive the pixel units to display, (par. [0037]) wherein a first end of the flexible circuit board (fig. 2; 20 and 30) is disposed in the non-display area of the array substrate; (fig. 2; 10) and wherein the flexible circuit board (fig. 2; 20 and 30) comprises a flexible substrate, (fig. 3; 10 and par. [0036] The substrate 10 may be a flexible substrate which is formed to have flexibility by, e.g., coating plastic materials) and a driving chip is disposed on a bending portion of the flexible substrate. 
Note: Choi teaches shifting the driving chip 15 on the different locations of the flexible substrate 10 as shown in figs. 2;3; 4A and 4B; therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date to shift the driving chip on a bending portion of the flexible substrate (10). Since shifting the position of the driving chip (IC 15) would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Choi does not explicitly teaches a fixing member disposed on the flexible circuit board; 
wherein the fixing member bends a second end of the flexible circuit board in a direction toward the display area of the array substrate, so that a projection of the flexible circuit board on the array substrate is located in the non-display area; and 
However, Park teaches a fixing member (fig. 1; 41) disposed on the flexible circuit board; (fig. 1; 30) 
wherein the fixing member (fig. 1; 41) bends (fig. 1; 413) a second end of the flexible circuit board (fig. 1; 30 (31)) in a direction toward the display area (fig. 1; display panel 10) of the array substrate, (it is well known in the art to have a substrate on electronic device) so that a projection of the flexible circuit board (fig. 1; 30) on the array substrate is located in the non-display area (fig. 1, edges of one surface of the display panel 10); (fig. 1 and the one end 431 of the board support portion 43 may be positioned such that edges of one surface of the display panel 10 are surrounded by the one end 431 of the board support portion 43. Likewise, the other end 435 of the board support portion 43 may be positioned on the other surface of the display panel 10 to overlap the display panel 10) and 
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Choi with the teachings of Park to improve the reliability and durability of the display device. (Park, par. [0017])

Re-claim 2, Choi in view of Park teaches the display panel according to claim 1, Choi teaches wherein the flexible circuit board (fig. 2; 20) is bent in a U shape. (figs. 2 - 4B) 
Re-claim 4, Choi in view of Park teaches the display panel according to claim 1, Park teaches wherein the fixing member (fig. 1; 41) is a first fixing member, (fig. 1; 41) the first fixing member (fig. 1; 41) is disposed on one side of the substrate (It is well  and the first fixing member (fig. 1; 41) is bonded to two ends of the substrate through a first adhesive layer. (par. [0050]; lines 11 - 20) Choi further teaches the flexible substrate (fig. 3; 10) provided with the driving chip, (fig. 3; 15)
Re-claim 5, Choi in view of Park teaches the display panel according to claim 4, Park teaches wherein the first fixing member (fig. 1; 41) has a cuboid shape, and opposite two side surfaces (fig. 1; 411 & 415) of the first fixing member (fig. 1; 41) are bonded to the two ends of substrate (It is well known in the art to have a substrate an electronic device) and Choi further teaches the flexible substrate. (fig. 3; 10)
Choi in view of Park does not explicitly teach the first fixing member has a cuboid shape, however, it is a design choice and that one of ordinary skill in the art would have found it obvious to have any kind of shape to represent a fixing member in the electronic device to achieve the claimed functionality. See MPEP changes in shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Re-claim 6, Choi in view of Park teaches the display panel according to claim 1, Park teaches wherein the fixing member (fig. 9; 43) is a second fixing member, (fig. 1; 43) the second fixing member (fig. 9; 43) and the second fixing member is bonded to the substrate (It is well known in the art to have a substrate an electronic device) through a second adhesive layer. (fig. 9 and pars. [0075] and [0083]) Choi further teaches the member is disposed on one side of the flexible substrate (fig. 3; 10) away from the driving chip, (fig. 3; 15) 
Re-claim 7, Choi in view of Park teaches the display panel according to claim 6, Park teaches wherein the second fixing member (fig. 9; 43) has a U shape, (fig. 9; 43) and an inner side of the second fixing member (fig. 9; 43) is bonded to the substrate (It is well known in the art to have a substrate an electronic device) and Choi further teaches the flexible substrate. (fig. 3; 10)
Re-claim 8, Choi in view of Park teaches the display panel according to claim 1, Park teaches wherein a material of the fixing member (fig. 1; 41) is a rubber or foaming material. (par. [0083]; lines 14 - 15)
Re-claim 9, Choi teaches a display panel, (par. [0035] and fig. 1; substrate 10, may be connected to a display unit of the substrate 10) comprising:  
an array substrate (fig. 2; 10) comprising a display area (fig. 2; touch panel 18) and a non-display area (fig. 2; bending part B) surrounding the display area, wherein the display area comprises a plurality of active switches and a plurality of pixel units, (par. [0036] A pixel array may be formed on a display unit of the flexible substrate 10 the pixel array may include a plurality of data lines and a plurality of gate lines (intersecting each other), a thin film transistor, and a pixel electrode) and the non-display area (fig. 2; bending part B) comprises: 
a flexible circuit board (fig. 2; 20 and 30) configured to drive the pixel units to display, (par. [0037]) wherein a first end of the flexible circuit board is disposed in the non-display area (fig. 2; 20 and 30) of the array substrate, (fig.2; 10) the flexible circuit board (fig. 2; 20 and 30) comprises a flexible substrate, (fig. 3; 10 and par. [0036] The 
Note: Choi teaches the driving chip 15 on the flexible substrate 10. As shown in fig. 4A; 15 shift to fig. 4B; 15, therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date to shift the driving chip on a bending portion of the flexible substrate. Shifting the position of the driving chip would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Choi does not explicitly teaches a fixing member disposed on the flexible circuit board; 
wherein the fixing member bends a second end of the flexible circuit board in a direction toward the display area of the array substrate, so that a projection of the flexible circuit board on the array substrate is located in the non-display area; 
the fixing member is disposed on one side of the flexible substrate provided with the driving chip, the fixing member has a cuboid shape, a cube with a transversal cross section of an I-shape or a U shape; or, the fixing member is disposed on one side of the flexible substrate away from the driving chip, and the fixing member has a U shape. 
However, Park teaches a fixing member disposed on the flexible circuit board; (fig. 6; 60)
 edges of one surface of the display panel 10)
the fixing member (fig. 1; 41) is disposed on one side of the flexible substrate (fig. 3; 30 (31)) provided with the driving chip, (fig. 6; 10) the fixing member has a cuboid shape, a cube with a transversal cross section of an I-shape (claim written alternative) or a U shape (fig. 1; 41); (par. [0049]; lines 1 - 4) or, the fixing member is disposed on one side of the flexible substrate away from the driving chip, and the fixing member has a U shape. (The limitation is written in the alternative the limitation after the “or” is not required by the claim.)
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Choi with the teachings of Park to improve the reliability and durability of the display device. (Park, par. [0017])
Re-claims 10 - 15, are rejected as applied to claims 2 and 4 - 8 above because the scope and contents of the recited limitations are substantially the same.
Re-claim 16, Choi in view of Park teaches the display panel according to claim 1, Choi teaches a display device, (fig. 1; 100) comprising: a control component; and the display panel (par. [0035] and fig. 1; substrate 10, may be connected to a display unit 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626